DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 07/15/2022.
Claims 1, 5, 7, and 20 have been amended. 
Claims 2-4, and 17 are cancelled. 
Claims 1, 5-16, and 18-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive.
Regarding applicant’s 112(b) arguments
Applicant’s arguments, filed 07/15/2022, with respect to the 35 U.S.C. § 112(b) rejection have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejection of claim 8 has been withdrawn.

Applicant’s 35 U.S.C. § 101 arguments start on page 7 of the response.  
Applicant argues that the generation of the deposit and bill pay codes represent additional elements, specifically is response to examiner’s previous argument that the generation of the bill pay codes is abstract.  Applicant argues:
The generation of the codes does not represent generation of the deposit or transaction - the codes are used by the financial institution backend, the deposit service, or the billpay service to identify the deposit account and deposit amount, or billpay payee and billpay amount so that the proper transaction can be executed. In fact, amended independent claim 1 recites that the deposit service matches the session identifier received from the merchant point of transaction device to the session identifier received from the financial institution backend to identify the deposit account and submitted deposit amount. These codes allow the deposit service or billpay service to link the customer's submission - received from a customer mobile device - and the deposit or billpay submission - received from a merchant point of transaction device - together. This integrates the alleged abstract idea into the practical application of receiving a cash deposit or billpay at a non-financial institution location. (Response at 8)

Examiner respectfully disagrees.  The deposit codes as argued by applicant are used to identify the deposit amount and deposit account, and as currently amended matches the point of sale device to the transaction.  Although this may have a security improvement, the claim elements are abstract as the generation, transmission and matching of the transaction data are part of the transaction and therefore abstract as fundamental economic practice.    
Applicant indicates confusion of the pervious office action specifically regarding the session identifier, and whether the session identifier is abstract and/or part of the step 2B analysis.  
First the determination as to whether a claim element is abstract is the step 2A prong 1 analysis.  Under step 2A prong 2 and step 2B analysis the additional elements are examined to determine whether they integrate the claims into a practical application or provide significantly more than the abstract idea.  
Second the session identifier is currently considered abstract as it is created in direct response to the mobile deposit request and is sent along with other transaction information such as the deposit account identifier and deposit amount, as such it appears to be necessary transaction information, and does not appear to be an additional element separate from the abstract idea.   
Applicant further argues that “the session identifier is used to identify the deposit account or billpay payee, as well as the submitted deposit amount or billpay amount. The session identifier is communicated instead of an identifier for the deposit account or an identifier for the billpay payee.” (Id.) 
Examiner respectfully disagrees the admission that the session identifier is communicated instead of the identifier for the deposit account or identifier for the billpay payee means the session identifier contains transaction information necessary to carry out the transaction the therefore the session identifier is itself part of the transaction. As such the session identifier is abstract.  
Applicant further argues that “Further, the Office Action has not considered the claims as a whole as required, and, other than alleging - without support - that the additional elements are abstract, has not responded to Applicant's argument that the claims recite an unconventional arrangement of machines.” (Response at 9).  
Examiner respectfully disagrees, as cited in the non-final office action “"An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016)" (emphasis added).” (MPEP 2106.05(I)).  And further “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception? Examiners should answer this question by first identifying whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept (i. e., amount to significantly more than the judicial exception(s))." (MPEP 2106.05(II)).  Applicant is auguring that the session identifier, and the communication of the session identifier between the customer’s mobile device and the backend financial institution to identify the customer’s instructions is unconventional.  
Examiner respectfully disagrees. As described the session identifier and the use of the session identifier to identify the customer's instructions for depositing cash or conducting a billpay is abstract as part of the abstract idea as a fundamental economic practice.  Therefore, the session identifier cannot amount to significantly more than the abstract idea, under step 2B.   
Therefore applicant’s 35 U.S.C. § 101 is unpersuasive. 

Regarding applicant’s arguments under 35 U.S.C. § 103

Applicant’s arguments, filed 07/15/2022, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1 and 5-8 have been withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 5-16, and 18-20 are directed to a method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claims 9 and 16.  Claim 1 recites the limitations of:
A method for accepting cash deposits at merchant point of transaction devices, comprising:
receiving, at a backend for a financial institution and from a customer mobile device in a session with the customer mobile device, a mobile deposit request comprising a deposit account identifier for a deposit and a submitted deposit amount;
generating, by the backend for the financial institution, a session identifier that identifies the session between the customer mobile device and the backend for the financial institution;
communicating, by the backend for the financial institution, the session identifier to the customer mobile device;
communicating, by the backend for the financial institution, the session identifier, and deposit account identifier, and the submitted deposit account to a deposit service for the financial institution;
receiving, at the backend for the financial institution, from a merchant point of transaction device, a deposit request comprising the session identifier and a received deposit amount;
matching, by the deposit service for the financial institution and, the session identifier received from the merchant point of transaction device to the session identifier received from the backend for the financial institution to identify, the deposit account identifier and the submitted deposit amount; and
depositing, by the deposit service for the financial institution, the received deposit amount to a deposit account associated with the deposit account identifier.
Claim 9 further teaches
executing, by the backend for the financial institution, a billpay to the billpay payee for the received billpay amount.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Therefore Claims 9 and 16 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite “an information processing apparatus for a financial institution”, “a customer mobile device”, and “a merchant point of transaction device” and a backend financial institution, (Note the backend financial institution appears to represent a server which is a generic computer) The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims recite additional elements such as “communicating the deposit code to the customer mobile device; “The additional elements do not amount to significantly more than extra solution activity, because the additional element is simply storing, receiving or transmitting data, which are generic computer functions that amounts to no more than mere instructions to apply a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 9 and 16 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0074] – [0088] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 9 and 16 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 5-8, 10-15, 18-20 further define the abstract idea that is present in their respective independent claims 1, 9 and 16 thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 5-8, 10-15, 18-20 are directed to an abstract idea.  Thus, the claims 1, 5-16, and 18-20 are not patent-eligible.

Prior Art Rejection
After further search and consideration the prior art rejection for claims 1, 5-8 are withdrawn., The art rejection for claims 9-16, and 18-20 are was previously withdrawn.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693